Henry 5w<*flty                    fr-M-GOlHfr-GR
                                                                           Of APf>eaf*

                                        rtEC'D \H COURT OF APPEALS
                                          12th Court of Appeals District   Tyler x*



        Dear £<r or /IIaJam ,                 TV^EYM EXi\SV \   i
                                        i CATHY S. L.USK, CLtek !



                                                                                •rit>*>   ,




 IliaJ COfft<\i 5>W,Vn J'vr<?
                       -,y~ //j^
                              /*, fl0
                                  *«     a££e$£, J.a
                                                 J. & coaifurer
                                                            I &r- c/?Py
                                                                     a /hack,x>r„
                                                                        * L-

 X tmhky ak He c#u4- 4* ccfibider less £apt**,<inJ +h«J~ *




                                               Henry M^^.^ey